Broyles, O. J.
The defendant was convicted of possessing whisky. The evidence tending to connect her with that offense was wholly circumstantial and was insufficient to exclude every reasonable hypothesis save that of her guilt. Furthermore, the uncontradicted testimony of an un-‘ impeached witness for the defense strongly tended to establish her innocence. It follows that the refusal to grant her a new trial was error.

Judgment reversed.


MacIntyre and Querry, JJ., concur.

Porter ,& Mebcme, for plaintiff in error.
James F. Kelly, solicitor-general, J. Ralph Rosser, contra.